7 roman d

An unpub|is|'{led order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

JOHN F. DAWSON, II, AN No. 65144
INDIVIDUAL; AND ERIC C. DAWSON,

AN INDIVIDUAL,

Appellants, § § L E w
;:IE BANK OF NEW YORK MELI ON SEP 1 7 2014
F/K/A THE BANK OF NEW YORK, AS’ “* ' ~“""°E"‘A"' 1
TRUSTEE FOR THE usi  

DEPUT¥ CLERK

CERTIFICATEHOLDERS OF THE
CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2007-7, A
NEW YORK CORPORATION,
Respondent.

ORDER DISMISSING §APPEAL
The parties’r stipulation to dismiss this appeal is approved,
with the parties to bear their own costs and fees. NRAP 42(b).
It is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K. LINDEMAN ~

B,  §

cc: Hon. J ames M. Bixler, District Judge
Eric C. Dawson
John F. Davvson, II
Law Offices of Les Zieve
Eighth District Court Clerk

Su»=neme Coun'r
oF
NEvAnA

CLEF\K’S OF\DER

/4 -€)0771